[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-10564                DECEMBER 12, 2005
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                         ________________________

                     D. C. Docket No. 94-14037-CR-EBD

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                    versus

WILLIE WILLIAMS,
a.k.a. Knot,

                                                          Defendant-Appellant.


                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       _________________________

                              (December 12, 2005)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

     In United States v. Williams, 144 F.3d 1397 (11th Cir. 1998), we affirmed
appellant’s conviction and sentence for conspiracy to distribute cocaine base.

After the district court denied his 28 U.S.C. § 2255 motion to vacate his conviction

and sentence on the basis of the Supreme Court’s decision in Apprendi v. New

Jersey, 530 U.S. 466, 120 S.Ct. 2348 (2000), appellant moved the court to reduce

his sentence pursuant to 18 U.S.C. § 3582(c), contending that the court, in

fashioning his sentence, should not have classified him as a career offender, which

subjected him to the 30 years’ prison sentence the court imposed. Instead, the

court should have sentenced him to a maximum of 20 years in prison. He also

contended that Amendment 591 of the Sentencing Guidelines Manual required the

court to reduce his sentence because the amendment “was intended to emphasize

that the sentencing court must apply the base offense level that coincides with the

offense of conviction.”

      The Government, responding, said that the court lacked jurisdiction to

entertain the motion because appellant was simply reiterating the Apprendi

argument he had made in support of his motion for § 2255 relief. The court agreed

with the Government and denied the motion for lack of jurisdiction. Appellant

now appeals its order.

      Appellant contends that the district court erred by denying his motion for

lack of jurisdiction because Amendment 591 to the Sentencing Guidelines applies



                                          2
retroactively to reduce his offense level and sentence. He also contends that his

base offense level was set after a judicial finding of drug quantity in violation of

United States v. Booker, 543 U.S. ___, 125 S.Ct. 738 (2005). Finally, he raises a

point not presented to the district court—that the All Writs Act, 28 U.S.C.

§ 1651(a), provided the district court jurisdiction to remedy what he submits is an

error of constitutional magnitude.

       Under § 3582(c), a district court may only modify a defendant’s terms of

imprisonment in limited circumstances: (1) upon motion of the Director of the

Bureau of Prisons, which clearly is inapplicable here, or (2) upon motion of . . . the

defendant if, and only if, the Sentencing Commission, pursuant to 28 U.S.C.

§ 994(o), lowers the sentencing range, and reducing the defendant’s sentence is

consistent with the sentencing factors of 18 U.S.C. § 3553(a) and the Sentencing

Commission’s policy statements. See 18 U.S.C. § 3582(c)(1)-(2).1 Pursuant to

U.S.S.G. § 1B1.10, “[w]here a defendant is serving a term of imprisonment, and

the guideline range applicable to that defendant has subsequently been lowered as a

result of an amendment to the Guidelines Manual listed in subsection (c) below, a

reduction in the defendant’s term of imprisonment is authorized under 18 U.S.C.

§ 3582(c)(2).” Amendment 591 is listed as an amendment covered by the policy


       1
         We note that § 3582(c) motions are continuations of criminal proceedings and not post-
conviction civil actions. See United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003).

                                               3
statement. U.S.S.G. § 1B1.10(c).

      The All Writs Act provides that the “Supreme Court and all courts

established by Act of Congress may issue all writs necessary or appropriate in aid

of their respective jurisdictions and agreeable to the usages and principles of law.”

28 U.S.C. § 1651(a). The Supreme Court has stated that:

      The All Writs Act is a residual source of authority to issue writs that
      are not otherwise covered by statute. Where a statute specifically
      addresses the particular issue at hand, it is that authority, and not the
      All Writs Act, that is controlling. Although that Act empowers federal
      courts to fashion extraordinary remedies when the need arises, it does
      not authorize them to issue ad hoc writs whenever compliance with
      statutory procedures appears inconvenient or less appropriate.

Pennsylvania Bureau of Correction v. U.S. Marshals Service, 474 U.S. 34, 43, 106

S.Ct. 355, 361, 88 L.Ed.2d 189 (1985).

      Moreover, such a remedy is an “extraordinary” remedy, issued in the

discretion of the court, and should not issue unless the person seeking the writ has

no other adequate means of seeking the relief he desires. See Kerr v. U.S. District

Court for the Northern District of California, 426 U.S. 394, 402-03, 96 S.Ct. 2119,

2123-24, 48 L.Ed.2d 725 (1976).

      We conclude that Amendment 591 only applies to the selection of the

relevant offense guideline, not the selection of a base offense level within the

applicable offense guideline, and, therefore, the district court did not abuse its



                                           4
discretion by denying appellant’s motion. See United States v. Moreno, 421 F.3d

1217, 1219-1220 (11th Cir. 2005) (holding that “Amendment 591 only applies to

the selection of the relevant offense guideline, not the selection of a base offense

level within the applicable offense guideline.”). We conclude further that Booker

is not an amendment to the Guidelines as contemplated by the Sentencing

Commission; hence, it affords appellant no relief under § 3582(c). Id. Finally, the

All Writs Act affords him no relief because the relief he seeks is adequately

covered by statute in 18 U.S.C. § 3582(c) and 28 U.S.C. § 2255. As his claims

lack merit under both 28 U.S.C. § 2255 and 18 U.S.C. § 3582(c), he is not entitled

to the “extraordinary remedy” of relief under the All Writs Act. See United States

v. Swindall, 107 F.3d 831, 834 (11th Cir. 1997) (holding that a defendant was not

entitled to a writ of error coram nobis under the All Writs Act where his claim was

barred under the retroactivity doctrine in Teague v. Lane, 489 U.S. 288, 109 S.Ct.

1060, 103 L.Ed.2d 334 (1989) and he had not suffered “compelling injustice.”).

      AFFIRMED.




                                           5